Donald L. Corbin, Justice. Appellant, Calvin Muldrow, appeals a Pulaski Circuit Court decision upholding the Arkansas Insurance Commissioner’s finding that appellant had lost his status regarding the security deposit for bail bondsmen. Since appellant was no longer qualified for the lesser statutory minimum deposit, the required security deposit increased from $25,000 to $100,000. We have jurisdiction to hear this case since it necessitates our interpretation of a statute, Ark. Code Ann. § 17-17-205 (1987). However, we do not reach the merits of this case because appellant’s abstract is flagrantly deficient. The abstract presented is virtually a verbatim copy of the transcript. In it is almost every typewritten word of the transcript, including certificates of service on pleadings. In fact, there are more pages in the abstract submitted (85) than are in the actual transcript (79). The cover page and index to the transcript are included verbatim in the abstract.  The abstract should contain an impartial condensation of only the material parts of the pleadings, proceedings, facts, documents, and other materials in the transcript as are necessary to an understanding of all questions presented to the court for decision. Ark. Sup. Ct. R. 4-2(a)(6). This court has stated that an abstract that is a mere reprint of the transcript, or substantial parts of it, may preclude this court from reaching the merits of an appeal. Board of Educ. of Franklin Co. v. Ozark School Dist. No. 14, 280 Ark. 15, 655 S.W.2d 368 (1983). This case falls into that category, and we therefore affirm. Hays and Brown, JJ., dissent.